Detailed Office Action
The communication dated 1/12/2021 has been entered and fully considered. 
Claim 1 has been amended.  Claims 2, 6, 13, and 14 have been canceled.  Claims 1, 3-5, and 7-12 are pending with claims 7-12 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of amendment the 112(b) rejections have been withdrawn.
Examiner withdraws ALLEN as duplicative.
Applicant argues that NOGUCHI fails to disclose that thermal stability is improved as the amount of phosphoric acid is increased.
	NOGUCHI teaches an encompassing range of phosphoric acid treatment.  An encompassing range makes a prima facie case of obviousness.  
	As NOGUCHI teaches an encompassing range of phosphoric acid, urea and also teaches the same treatment time and same treatment temperature as claimed it would be expected that it would have substantially the same properties including thermal degradation temperature of cellulose.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).


The applicant states that their invention is different in that NOGUCHI has an alkaline treatment step after phosphoric acid treatment and fibrillation treatment while the instant claim does not.
	NOGUCHI states the alkali treatment step is optional [0039] “may include an alkali treatment step”.
Further, the instant claim uses the “comprising’ language and does not exclude an alkali step.
	 Finally, the applicant has not shown that an alkali treatment step affects the thermal degradation temperature.
Applicant argues that MATSUSUE includes a pretreatment step while the instant invention does not.
	MATSUSUE discloses that the pretreatment step is optional “can be subjected” [0061].
	Further, the instant claims use the comprising language and therefore do not preclude a pretreatment step.  Further, the instant claims do not limit the type of “pulp” used.
Applicant argues that the instant invention is different from MATSUSUE as it does not disclose that an ester group is additionally formed on the carbamate group and that the carbamate group reacts continuously with the ester group.
	In response MATSUSUE disclose treating pulp with the same phosphoric acid as claimed and the same urea as claimed with substantially the same treatment conditions including treatment temperature.    The applicant has not explained how any of the active treatment steps differ between the prior art and the instant invention.  A pulp treated in substantially the same way will be expected to have substantially the same properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0063292 MATSUSUE, hereinafter MATSUSUE in view of Why is distilled Water a Good Control for Science Projects? By MEYERS et al., hereinafter MEYERS.
*The Examiner has included the FP document of MATSUSUE.
As for claim 1, MATSUSUE discloses adding to cellulose pulp a phosphoric acid and urea as part of an aqueous solution [abstract, 0043, 0047, 0048].  The pulp is then heated to 100 to 210 degrees C [abstract].  The pulp is then washed [abstract].  Then the pulp is grinded to form fine cellulose [abstract, 0087].
Then phosphoric acid is added at 300 grams to 1,500 grams of pulp or 30% to 150% phosphoric acid which overlaps with the instant claimed range [0049].
MATSUSUE discloses phosphoric acid is added at 300 grams to 1,500 grams of pulp or 30% to 150% phosphoric acid which overlaps with the instant claimed range [0049].  MATSUSUE discloses 0.5 moles to 10 moles of urea to mole of phosphoric acid [0055].  Urea has a MW of 60 and phosphoric acid has a MW of 98.  Therefore the urea is added in a ratio to phosphoric acid by weight of 0.31-6.1 [0.5 to 10 moles urea/moles phosphoric acid * 60/98] which overlaps with the instant claimed range.
MATSUSUE explicitly states that the urea decomposes into isocyanic acid and then carbamate and ester groups are formed [abstract, 0052].
MATSUSUE differs from the instant invention in that it does not state that the water the urea and phosphoric acid is dissolved in is distilled water.
	MEYERS discloses that it is known to use distilled water in chemical experiments.  At the time of the invention it would be obvious to the person of ordinary skill in the art to use distilled water to dissolve the urea and phosphoric acid in of MATSUSUE.  The person of 
It is the Examiners position that MATSUSUE and MYERS treat the pulp in substantially the same way that the formed fine fibers (nanocellulose) will have substantially the same properties including the same thermal degradation temperature and same formation of carbamate and ester groups.  Applicant claims thermal degradation temperature is dependent on phosphoric acid treatment level and MATSUSUE discloses an overlapping range of phosphoric acid.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
"Products of identical chemical composition can not have mutually exclusive properties." 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
MATSUSUE/MYERS teach each of the active limitations of urea solution in distilled water, adding phosphoric acid, adding the solution and pulp together, heating the pulp during treatment, washing the treated pulp, and grinding the pulp to form nanocellulose.
The remainder of the “wherein” clauses do not recite active limitations but instead recite intended results of the actively claimed processes steps.  As MATSUSUE/MYERS teach all of the actively recited process steps the “intended results” would be expected to follow.
	
As for claim 3, MATSUSUE discloses the pulp is then heated to 100 to 210 degrees C which falls within the claimed range [abstract].  

As for claim 5, MATSUSUE discloses a diameter of 3 to 100 nm [0031] which overlaps with the instant claimed range.  MATSUSUE discloses the length to width is preferably 10 to 340,000.  Given 3 nm this is a range of 30 nm to 1,020,000 nm (1,020 microns) which overlaps with the instant claimed range.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0115249 NOGUCHI et al., hereinafter NOGUCHI, in view of Why is distilled Water a Good Control for Science Projects? By MEYERS et al., hereinafter MEYERS.
	As for claim 1, NOGUCHI discloses adding compound B dissolved into an aqueous solution and compound A dissolved into an aqueous solution [0040].  A pulp is added to the mixture of aqueous solution of A and B and then squeezed to remove excess [0040].  Compound A is phosphoric acid [0047].  Compound B can be urea [0051].  
	The pulp is then heated [0055] and then subsequently washed prior to refining [0088].  The washing is done with water [0088].  The fibers are then refined into fine fibers of nano size [0067 and 0071]
	NOGUCHI discloses a preferred amount of 0.5 to 100% phosphorous atoms on pulp [0050].  The phosphorous atoms to pulp is most preferably 2 to 30% by mass [0050].  Phosphoric acid has a MW of 97.99 while phosphorous has a MW of 30.97.  Therefore the most preferred phosphoric acid on pulp of 6.32%-94.8% phosphoric acid on pulp which encompasses the claimed range with the instant claimed range.
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30


NOGUCHI discloses a most preferred amount of 6.32%-94.8% phosphoric acid on pulp phosphoric acid on pulp [see claim 1 supra].  NOGUCHI also discloses 1 to 300% by mass compound B for urea.  As such the phosphoric acid to urea ratio overlaps with the instant claimed range
NOGUCHI differs from the instant invention in that it does not state that the water the urea and phosphoric acid is dissolved in is distilled water.
	MEYERS discloses that it is known to use distilled water in chemical experiments.  At the time of the invention it would be obvious to the person of ordinary skill in the art to use distilled water to dissolve the urea and phosphoric acid in of NOGUCHI.  The person of ordinary skill in the art would be motivated to do so by MEYERS because distilled water is purified [pg. 4/5], has consistent properties [pg. 4/5] water and does not have mineral contaminants which would react with the pulp, urea, or phosphoric acid of the treatment of NOGUCHI.
It is the Examiners position that NOGUCHI and MYERS treat the pulp in substantially the same way that the formed fine fibers (nanocellulose) will have substantially the same properties including the same thermal degradation temperature.  Notably applicant claims that thermal degradation temperature is dependent on phosphoric acid treatment level and NOGUCHI discloses an overlapping range of phosphoric acid.
NOGUCHI treats cellulose fibers with the same chemicals urea and phosphoric acid, at the substantially the same temperatures, and for substantially the same time.  NOGUCHI discloses a most preferable heating temperature of 100 to 200 degrees C [0055] which is the temperature range the applicant states that urea breaks down [instant specification pg. 9 lines 1-
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
"Products of identical chemical composition can not have mutually exclusive properties." 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It is therefore the Examiner’s position that substantially the same reactions will occur which flow from the same starting conditions and treatment conditions.  
In the instant case as urea is present and substantially the same temperatures are used the urea will also decompose in NOGUCHI to isocyanic acid which will also react with the cellulose forming an anionic group which will then form a repulsive force with the ester groups.
NOGUCHI/MYERS teach each of the active limitations of urea solution in distilled water, adding phosphoric acid, adding the solution and pulp together, heating the pulp during treatment, washing the treated pulp, and grinding the pulp to form nanocellulose.
The remainder of the “wherein” clauses do not recite active limitations but instead recite intended results of the actively claimed processes steps.  As NOGUCHI/MYERS teach all of the actively recited process steps the “intended results” would be expected to follow.
	As for claim 3, NOGUCHI discloses a most preferable heating temperature of 100 to 200 degrees C which falls within the claimed range [0055].
	As for claim 4, NOGUCHI discloses the fine cellulose has a diameter of not larger than 1 nm [0003] which falls within the instant claimed range.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748